UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6458


WILLIAM J. NEAL, JR.,

                Plaintiff - Appellant,

          v.

DWAYNE DEAN, Investigator, Goldsboro PD; L. D. BETHEA,
Investigator, Goldsboro PD; BRYANT CANADY, Investigator,
Goldsboro PD; CHRISTOPHER ROGERSON; CHRISTINA MUMMA; C.
BRANSON VICKORY, III; J. MICHAEL RICKS; OFFICER ROBERT T.
SMITH; DIANE HAMILTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03055-FL)


Submitted:   August 24, 2015                 Decided:   September 3, 2015


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Neal, Jr., Appellant Pro Se.   Dan M. Hartzog, Jr.,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Dal
Floyd Wooten, III, WOOTEN & TURIK, Kinston, North Carolina;
Burton Craige, PATTERSON HARKAVY LLP, Raleigh, North Carolina;
Christine Mumma, Durham, North Carolina; David John Adinolfi,
II, Special Deputy Attorney General, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William J. Neal, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Neal v. Dean, No. 5:13-ct-03055-FL (E.D.N.C. Feb. 26,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       3